                 Case 2:20-cv-01174-RSM Document 6 Filed 08/03/20 Page 1 of 2



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6   Anne Marie Cavanaugh,                                No. ________________

 7                  Plaintiff,                           DECLARATION OF ANNE MARIE
            v.                                           CAVANAUGH
 8
     City of Seattle,
 9                  Defendant.

10
            I, Anne Marie Cavanaugh, declare and state as follows:
11
            1. The information contained in this declaration is true and correct to the best of my
12
                 knowledge, and I am of majority age and competent to testify about the matters set
13
                 forth herein.
14
            2. I am a Washington resident.
15
            3. I attended a protest in support of Black Lives Matter – for the second time ever – in
16
                 Seattle on July 25, 2020.
17
            4. After my experiences at that protest, I decided I cannot go back until I figure out
18
                 how to get protective eye gear. I was taken aback by the onset of violence: myself
19
                 and other protesters had marched from Capitol Hill through the Central District and
20
                 down towards the jail. But when the protest marched near the precinct, SPD just
21
                 started shooting and gassing us.
22
            5. I was very scared and very concerned about my safety – it was very sudden.
23
              Case 2:20-cv-01174-RSM Document 6 Filed 08/03/20 Page 2 of 2



 1         6. I did not have protective gear so I put on sunglasses, all I had – it was a shocking

 2             experience.

 3         7. As a longtime union staffer, I have been to my share of protests as an activist.

 4         8. I have never felt so threatened – so out of control – as I did on the streets of Seattle

 5             July 25, 2020.     It was haphazard, people were running, there was no advance

 6             notice: they just started shooting and gassing.

 7         9. I am 54 – I am not sure what I would need to be safe at a protest in the future but

 8             would imagine I would need at a minimum some protective eye covering, a gas

 9             mask. I am not sure what is required; it makes me scared to go back because I feel

10             too threatened by what could happen to me. I think maybe a shield would help.

11         10. I am hoping to get guidance from younger protesters as to where and how to get

12             protective gear – I do not know where to even begin. It is overwhelming and has

13             definitely made “going to protest” a pre-planned, extremely involved event.

14                        Executed this 3RD day of August 2020 at Tacoma, WA.

15         I declare under penalty of perjury under the laws of the United States and the State of

16   Washington that the foregoing is true and correct.

                                                 __/s/ Anne Marie Cavanaugh
17
                                                 Anne Marie Cavanaugh
18

19

20

21

22

23
